J-S77045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                        :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                           :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 MICHAEL WHALLEY                        :
                                        :   No. 153 MDA 2017
                   Appellant

           Appeal from the Judgment of Sentence June 2, 2016
  In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                              13809-2015


BEFORE:    BENDER, P.J.E., LAZARUS, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                 FILED DECEMBER 29, 2017

      Appellant, Michael Whalley, appeals from the judgment of sentence

entered in the Court of Common Pleas of Luzerne County, which found

Appellant guilty on four counts of Indirect Criminal Contempt for Violation of

Order or Agreement (“ICC”), 23 Pa.C.S.A. § 6114. In addition, Appellant’s

counsel, Amanda Young, Esquire (“Attorney Young”), has filed a Motion to

Withdraw as Appellate Counsel as well as a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967) (“hereinafter the “Anders Brief”) and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).              In response,

Appellant filed a pro se application for in forma pauperis status and

appointment of new counsel. We grant Attorney Young’s Motion to Withdraw,

deny Appellant’s responsive pro se application, and affirm Appellant’s

judgment of sentence.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S77045-17



        The trial court aptly sets forth the factual and procedural history of the

instant case as follows:

        On December 14, 2015, [A.S.1,] (“Plaintiff”), filed a Petition for
        Protection from Abuse, (“PFA”), complaint, and a temporary order
        was issued. A final order was entered on December 29, 2015,
        against Defendant [hereinafter Appellant], for a period of three
        (3) years.

        Prior to the entry of the final PFA and after the entry of the PFA
        Appellant was charged in a series of violations of the terms of the
        PFA orders. Initially, on December 28, 2015, Appellant was
        arrested for violating the temporary PFA order by allegedly
        contacting Plaintiff by phone and text messages about topics
        unrelated to their children and was charged with one count of
        Contempt for Violation of Order or Agreement, 23 Pa.C.S.A. §§
        6114(A).

        Again, on January 6, 2015, Appellant was arrested for violating
        the PFA order for a second time by sending letters, approximately
        fourteen (14) pages in length, to Plaintiff. Appellant was charged
        with one count of Contempt for Violation of Order or Agreement,
        23 Pa.C.S.A. §§ 6114(A).

        An Indirect Criminal Contempt hearing was scheduled before the
        Honorable Michael T. Vough, for January 21, 2016, pertaining to
        violation number one (1), which occurred on December 28, 2015,
        and violation number two (2), which occurred on January 6, 2016.
        Appellant pled guilty and was sentenced on each violation to a
        term of incarceration for a period of six (6) months consecutive to
        each other and to any sentence he was serving. The PFA order
        remained in effect.

        Thereafter, on March 24, 2016, Appellant was charged with
        Contempt for Violation of Order for violating the PFA for the third
        (3) time. Again, on April 11, 2016, Appellant was charged with
        one count of Contempt for Violation of Order for violating the PFA
        for the fourth (4) time.


____________________________________________


1   We have used the victim’s initials to protect her identity.

                                           -2-
J-S77045-17


     Again, on April 18, 2016, Appellant was charged with two separate
     counts of Contempt for Violation of Order for violating the PFA for
     the fifth (5) and sixth (6) time.

     On June 2, 2016, an Indirect Criminal Contempt hearing was held
     pertaining to violation numbers three (3), four (4), five (5), and
     six (6). After a full hearing, Appellant was found guilty of all
     violations and sentenced as follows: violation number three – six
     months’ incarceration; violation number four – six months’
     incarceration consecutive to violation number three; violation
     number five – six months’ incarceration consecutive to violation
     number four; and violation number six – six months’ [probation]
     consecutive to violation number five[, for an aggregate sentence
     of eighteen months’ incarceration to be followed by six months’
     probation.] The Protection from Abuse Order was extended for a
     period of three years from the date of the ICC hearing with an
     expiration date of June 2, 2019.

     On June 15, 2016, Appellant filed a Motion for Reconsideration
     and a video hearing was conducted on August 30, 2016. The
     matter was taken under advisement. On December 22, 2016,
     Appellant’s Motion was denied. Thereafter, on January 13, 2017,
     Appellant filed a Notice of Appeal.

     On January 23, 2017, an order was issued directing Appellant to
     file of record a Concise Statement of Errors Complained of on
     Appeal pursuant to Pa.R.A.P. 1925(b) and serve a copy of same
     upon the District Attorney and this Court pursuant to Pa.R.A.P.
     1925(b)(1). The Order required the Statement to concisely
     identify each ruling or error Appellant intends to challenge with
     sufficient detail to identify all pertinent issues for the Judge to
     consider. Further, the Order provided that any issue not properly
     included in the Concise Statement and timely filed and served
     within twenty-one (21) days of the date of the Order shall be
     deemed waived pursuant to Rule 1925(b).

     On March 3, 2017, Appellant through his counsel filed a Concise
     Statement of Errors Complained of on Appeal pursuant to
     Pa.R.A.P. 1925(b)[, raising the following issue for appellate
     review:]

           The Trial Court erred and abused its discretion in
           finding Mr. Whalley guilty of indirect criminal
           contempt on violation #6, when the alleged written

                                    -3-
J-S77045-17


            statements in question were directed to an individual
            who was not a protected person under the PFA Act and
            the underlying PFA did not specifically prohibit contact
            with said individual.

Trial Court Opinion, dated 6/28/2017, at 1-3.

      Counsel has since filed a petition to withdraw on the basis of frivolity.

We must, therefore, first rule on the request to withdraw without reviewing

the merits of the underlying issues.   Commonwealth v. Blauser, 166 A.3d

428 (Pa.Super. 2017). In order to withdraw from appellate representation

pursuant to Anders, certain procedural and substantive requirements must

be met. Procedurally, counsel must 1) petition the court for leave to withdraw

stating that, after making a conscientious examination of the record, counsel

has determined that the appeal would be frivolous; 2) furnish a copy of the

brief to the defendant; and 3) advise the defendant that he or she has the

right to retain private counsel or raise additional arguments that the defendant

deems worthy of the court's attention. See Commonwealth v. Cartrette,

83 A.3d 1030 (Pa.Super. 2013) (en banc).

      Attorney Young’s petition to withdraw sets forth that she has reviewed

the entire record, and concluded that there are no actual or potential non-

frivolous issues. The petition includes a copy of the letter sent to Appellant,

which informed Appellant of his rights pursuant to Commonwealth v.

Millisock, 873 A.2d 748 (Pa.Super. 2005), namely, that he had the right to

retain new counsel, or proceed pro se and raise additional arguments on his

own behalf. Additionally, the letter states that Appellant was supplied with a



                                       -4-
J-S77045-17



copy of the Anders brief,2 and the withdrawal petition contains proof of

service on Appellant.3 To date, Appellant has not responded to the petition to

withdraw as counsel.        Therefore, the procedural requirements have been

satisfied.

       We now examine whether the brief meets the substantive requirements

as set forth by our Supreme Court in Santiago. The brief must:

       (1) provide a summary of the procedural history and facts, with
       citations to the record;

       (2) refer to anything in the record that counsel believes arguably
       supports the appeal;

       (3) set forth counsel's conclusion that the appeal is frivolous; and

       (4) state counsel's reasons for concluding that the appeal is
       frivolous. Counsel should articulate the relevant facts of record,
       controlling case law, and/or statutes on point that have led to the
       conclusion that the appeal is frivolous.

Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.Super. 2010) (citing

Santiago, supra at 361).

       The issue raised in the Anders brief asserts that the trial court abused

its discretion in finding Appellant guilty of ICC for violations 3, 4, 5, and 6


____________________________________________


2Although the brief does not contain proof of service on Appellant, counsel’s
Millisock letter references it as having been enclosed.

3 By order dated November 11, 2017, this Court granted counsel’s request to
amend her withdrawal petition to include a quotation from a letter that
Appellant sent her on October 28, 2017. Counsel avers that the excerpt
indicates there is a conflict of interest and arguably contains a threat, which
underscores the need for her to withdraw.


                                           -5-
J-S77045-17



where the Commonwealth failed to prove beyond a reasonable doubt that

Appellant intentionally violated PFA orders.      Our standard of review of a

contempt order is as follows:

      A trial court's finding of contempt will not be disturbed absent an
      abuse of discretion. Commonwealth v. Baker, 564 Pa. 192,
      198, 766 A.2d 328, 331 (2001). An appellate court cannot find
      an abuse of discretion merely for an error of judgment unless, in
      reaching a conclusion, the trial court overrides or misapplies the
      law or its judgment is manifestly unreasonable. Id.

Commonwealth v. Ashton, 824 A.2d 1198, 1202 (Pa.Super. 2003).                  “A

charge of indirect criminal contempt consists of a claim that a violation of an

Order or Decree of court occurred outside the presence of the court.”

Commonwealth v. Brumbaugh, 932 A.2d 108, 109 (Pa.Super. 2007). The

elements of indirect criminal contempt include: “1) the order was sufficiently

definite, clear, and specific to the contemnor as to leave no doubt of the

conduct prohibited; 2) the contemnor had notice of the order; 3) the act

constituting the violation must have been volitional; and 4) the contemnor

must have acted with wrongful intent.”         Id. (citing Commonwealth v.

Walsh, 36 A.3d 613, 619 (Pa. Super. 2012).

      In the Anders brief, counsel sets forth the terms of the PFA, which

prohibited Appellant from, inter alia, having any contact with Plaintiff, either

directly or indirectly, by any means, and she indicates that Appellant denied

writing the letters that were sent to Plaintiff, as he testified he could not have

sent the letters from prison as he was accused of doing.




                                      -6-
J-S77045-17



       Counsel asserts the appeal is frivolous because Appellant, while aware

of the clearly-worded PFA order, wrote the letters addressed to Plaintiff.

Plaintiff testified that the letters were written in Appellant’s handwriting and

bore Appellant’s return address at SCI Waymart.        The court reviewed the

letters and concluded that Appellant authored the letters and sent them with

nefarious intent. “I’ve had an opportunity to review all the correspondence

that are here. It’s very personal. It’s very detailed. It’s disturbing.     It’s

threatening[,]” the court concluded. N.T. 1/26/17 at 36. Moreover, counsel

observes, the court acted appropriately in its exclusive role of finder of fact

when it found Appellant’s testimony disavowing authorship wholly incredible.

       We agree with counsel’s position that Appellant’s challenge is frivolous,

as the evidence sufficed to prove each element of ICC beyond a reasonable

doubt and supported the court’s credibility determination discrediting

Appellant’s testimony.4 Thus, we determine that counsel should be permitted

to withdraw.

       On our independent review of the merits of the case, where we make

an independent judgment deciding whether the appeal is in fact wholly

frivolous, see Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.Super.

2007), we have found no indication of non-frivolous issues.

       We now turn to Appellant's request for in forma pauperis status and

appointment of substitute appellate counsel.     There is no question that an
____________________________________________


4To this end, we adopt the reasoning of the trial court’s June 28, 2017,
opinion.

                                           -7-
J-S77045-17



indigent prisoner is entitled to free legal counsel to assist him on direct appeal.

See U.S. Const. amend. VI; Pa. Const. art. 1, § 9. Our review of the case

law, however, convinces us that Appellant is not entitled to substitute counsel

at this point in his case.

      We note that “the right to appointed counsel does not include the right

to counsel of the defendant's choice.”       Commonwealth v. Albrecht, 720

A.2d 693, 709 (Pa. 1998); see also Commonwealth v. Philistin, 53 A.3d

1, 16 (Pa. 2012). In addition, our Supreme Court has concluded that once a

reviewing court is satisfied with counsel's assessment of the appeal as wholly

frivolous, counsel has fully discharged his or her responsibility to an appellant

and can do no more. Commonwealth v. McClendon, 434 A.2d 1185, 1188

(Pa. 1981); see Commonwealth v. Santiago, 978 A.2d at 359–61.

      Here, this Court has agreed with appellate counsel's conclusion that

Appellant's appeal is wholly frivolous. As such, appellate counsel has fully

discharged her duty and responsibility to Appellant, and Appellant is not

entitled to appointment of substitute appellate counsel at public expense to

redo the appeal. See id.; Santiago v. Commonwealth, Pa. Bd. of Prob.

& Parole, 506 A.2d 517, 520 (Pa. Cmwlth. 1986).            Accordingly, we deny

Appellant's motion.

      Accordingly, the petition of Amanda Young, Esq. to withdraw as counsel

is granted. Appellant’s pro se application for in forma pauperis status and

appointment of new counsel is denied. Judgment of sentence is affirmed.




                                       -8-
J-S77045-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/17




                          -9-
                                                                          Circulated 12/19/2017 10:45 AM




                                  COURT OF COMMON
                                  OF LUZERNE COUNTY

 COMMONWEALTH OF PEN                      IA

                      Plaintiff
              v.                                         CIVIL DIVISION


MICHAEL JUSTIN WHALLEY

                     Defendant                     NO. 13809 OF 2015


                                         OPINION

Factual and Procedural History

       On December 14,     2015�-:llll ("Plaintiff"), filed a Petition for
Protection from Abuse, ("PFA"), complaint, and a temporary order was issued. A final

order was entered on December 29, 2015 against Defendant, Michael Justin Whalley

("Defendant"), for a period of three (3) years.

       Prior to the entry of the final PFA and after the entry of the PFA the Defendant

was charged in a series of violations of the terms of the PFA orders. Initially, on

December 28, 2015, the Defendant was arrested for violating the temporary Protection

from Abuse Order ('PFA") by allegedly contacting Plaintiff by phone and text messages

about topics unrelated to their children and was charged with one count of Contempt for

Violation of Order or Agreement, 23 § 6114 §§ A

      Again, on January 6, 2015, the Defendant was arrested for violating the

Protection from Abuse Order ("PFA") for a second time by sending letters,

approximately fourteen(14) pages in length, to Plaintiff. The Defendant was charged

with one count of Contempt for Violation of Order or Agreement, 23 § 6114 §§ A
        An Indirect Criminal Contempt hearing was scheduled before the Honorable

 MichaelT. Vough, for January 21; 2016 pertaining to violation number one (1 ), which

occurred on December 28, 2015 and violation number two (2), which occurred on

January 6, 2016.The Defendant pied guilty and was sentenced on each violation to a

term of incarceration for a period of six (6) months consecutive to each other and to any

sentence he was serving. The PFA order remained in effect.

       Thereafter, on March 24, 2016, the Defendant was charged with Contempt for

Violation of Order for violating the PFA for the third (3) time. Again, on April 11, 2016 the

Defendant was charged with one count of Contempt for Violation of Order for violating

the PFA for the fourth (4) time.

       Again, on April 18, 2016, the Defendant was charged with two separate counts of

Contempt for Violation of Order for violating the PFA for the fifth (5) and sixth (6) time.

       On June 2, 2016, an Indirect Criminal Contempt hearing was held pertaining to

violation number three (3), four (4), five (5), and six (6). After a full hearing, the

defendant was found guilty of all violations and sentenced as follows: Violation number

three - six (6) months incarceration; Violation number four - six (6) months

incarceration consecutive to violation number three (3); Violation number five - six (6)

months incarceration consecutive to violation number four (4); Violation number six -

six (6) months incarceration consecutive to violation number five (5). The Protection

from Abuse order was extended for a period of three (3) years from the date of the ICC

hearing with an expiration date of June 2, 2019.

       On June 15, 2016, Defendant filed a Motion for Reconsideration and a video

hearing was conducted on August 30, 2016. The matter was taken under advisement.



                                               2
 On December 22, 2016, the Defendant's Motion to Modify and Reduce Sentenced was

 denied. Thereafter, on January 13, 2017, Defendant filed a Notice of Appeal.

          On January 23, 2017 an order was issued directing Defendant to file of record a

 Concise Statement of Errors Complained of on Appeal pursuant to Pa. R.A.P. 1925(b)

 and serve a copy of same upon the District Attorney and this Court pursuant to Pa.

 R.A. P. 1925(b)(1 ). The Order required the Statement to concisely identify each ruling or

error Appellant intends to challenge with sufficient detail to identify all pertinent issues

for the Judge to consider. Further, the Order provided that any issue not properly

included in the Concise Statement and timely filed and served within twenty-one (21)

days of the date of the Order shall be deemed waived pursuant to Rule 1925(b ).

       On March 3, 2017 the Defendant through his counsel file a Concise Statement of

Errors Complained of on Appeal Pursuant to Pa. R.A.P. 1925(b). The notice of appeal

was erroneously sent to the Luzerne County District Attorneys Office and there was no

response as to Defendant's concise statement of errors at filing of the opinion.


Defendant's appeal issues are as follows:

       1. The Trial Court erred and abused its discretion in finding Mr .
         . Whalley guilty of indirect criminal contempt on violation· #6,
           when the alleged written statements in question were directed to
           an individual who was not a protected person under the PFA Act
           and the underlying PFA did not specifically prohibit contact with
           said individual.


      The December 29, 2015 final order PFA was entered after a Hearing conducted

by the court and testimony presented. After a finding of abuse based upon the

testimony and credibility determinations, the final PFA Order was entered as follows:

      •     Defendant shall not abuse not abuse, stalk, harass, threaten or attempt to use
            physical force that would reasonably be expected to cause bodily injury to

                                              3
           Plaintiff or any other protected person in any place where they might be
           found.

       •         . nt.is cos..
           Defenda                ..
                                r.w.
           11'f.lllilJl111il.. ii . ,
                                     ev.icted and excluded from the residence at    illlffll-

       •    Except as provided in paragraph 5 of this order, Defendant is prohibited from
           having ANY CONTACT with Plaintiff, either directly or indirectly, or any other
           person protected under this order, at any location, including but not limited to
           any contact at Plaintiffs school, business, or place of employment. Defendant
           is specifically ordered to stay away from the following locations for the
           duration of this order: CVS, Carey Ave.

       •   Expect as provided in paragraph 5 of this order, Defendant shall not contact
           Plaintiff, or any other person protected under this Order, by telephone or-by
           any other means, including through third persons.

       • . Temporary �us�ody of the mi_nor children.
          ..._.,sg1vent�.
                                                       &II   UIIJN.Jpand         m £118
       •   The costs of this action are imposed on Defendant.

       •   Because this order followed a contested proceedings, or a hearing at which
           Defendant was not present, despite being served with a copy of the petition,
           temporary order and notice of the date, time and place of the hearing,
           Defendant is ordered to pay an additional $100 surcharge to the court, which
           shall be distributed in the manner set forth in 23 Pa. C.S.A. §6106(d).

      •    All provisions of this order shall expire in three (3) years, on 12/29/2018.


ICC COMPLAINTS

March 241 2016 VIOLATION #3

      In regard to Violation number three (3), Plaintiff received via US mail from

Michael J. Whalley, who was currently an inmate at SCI Waymart. The letter showed a

return address as: Michael J. Whalley, inmate number KG8064 F-2 bock, S.C.1.




�Wt--�
Waymart P.O. Box 256, Waymart. PA, 18474-0256, Inmate Mail PA Departments of

Corrections. The letter was addressed    to�
                                                             1


                                                                 1!11,tO:•••••••"
                       The letter was five {5) pages long and covered both front and

                                             4
                               letter were         correspondence with/to Plaintiff

  numerous references to her. The letter also attempted to convince Plaintiff to return to a

  romantic relationship with Whalley.

  April 11, 2016 VIOLATION #4

         In regard to Violation number four (4), Plaintiff received correspondence via US

  mail from Michael J. Whalley, who was currently an inmate at SCI Waymart. The letter

  showed a return address as: Michael J. Whalley, inmate number KG8064 F-2 bock,

  S.C.I. Waymart P.O. Box 256, Waymart PA, 18474-0256, Inmate Mail PA Departments

  of Corrections. The letter was addressed to lllml(I- .              �
                                                                          , � ,_·   h •   � '   �. I;.   ·lf.
                                                                                                                '
                                                                                                                    .




  and back. The contents of the letter with/to Plaintiff made numerous references to her.

  The contents of the letter attempted to convince Plaintiff to return to a romantic

  relationship with Whalley.

  April 18, 2016 VIOLATION #5

         In regard to Violation number five (5), Plaintiff received a letter via US mail from

  Michael J. Whalley, who was currently an inmate at SCI Waymart. The letter showed a

 return address as: Michael J. Whalley, inmate number KG8064 F-2 bock, S.C.I.

 Waymart P.O. Box 256, Waymart PA, 18474-0256, Inmate Mail PA Departments of



�· The letter was seven (7) pages long and covered both front and

 back. The contents of the letter with/to Plaintiff made numerous references to her. The



 with Whalley.


                                               5
 April 18, 2016 VIOLATION #6

         In regard to Violation number six (6)1 Plaintiff received a letter via US mail from

  Michael J. Whalley, who was currently an inmate at SCI Waymart. The letter showed a

 return address as: Michael J. Whalley, inmate number KG8064 F-2 bock, S.C.I.

 Waymart P.O. Box 256, Waymart PA, 18474-0256, Inmate Mail PA Departments of

 Corrections. The letter was addressed to .. lUl�IIIU (-!1101 ltMI.Nllfl.

.........,,and was received on April 14, 2016. The letter was thirty (30)

 pages long and covered both front and back. The contents of the letter with/to Plaintiff

 made numerous references to her. The contents of the letter attempted to convince

 1Jllll··to return to a romantic relationship with Whalley.
 ICC HEARING

         An Indirect Criminal Contempt hearing was held on June 2, 2016, before the

 Honorable Tina P. Gartley, pertaining to violation number three (3), four (4), five (5), and

 six (6), wherein Plaintiff was represented on behalf of the Commonwealth and

 Defendant was represented by Megan E. Anderson, Esquire. At the hearing, the




-:
 Defendant, 1JIJUL ... an�, testified.



      �•JlllllWtestified thatshe was in a relationship with the Defendant for about

 six years and that they had two children together. She also noted for the record that she

 filed a Protection from Abuse Order that was put in effect in December. She then

 indicted that on March of 2015, she had received contact from the Defendant through

 letters. (N.T. pp. 7-8).




                                              6
       After she reviewed Commonwealth's Exhibit 1, an envelope with her address on

 it, she noted that she recognized Defendant's handwriting and confirmed that the

 address listed was Defendant's return address. She then reviewed the letter she found

 in the envelope in her mailbox and confirmed that she knew that the letter was

addressed to her because "Whalley starts the letter off; to my beautiful dearest love of

my life," which was one of the different ways the Defendant had addressed her

previously. She testified that within the letter, the Defendant asked for forgiveness, and

stated that he had known where she had been living all along but that he wanted to give

her some space, so that is why he did not write. (N.T. pp. 8-10).

       After reviewing Commonwealth's Exhibit 2, Plaintiff confirmed that it was another

enveloped addressed to her, dated April 1, 2016. She testified that within the envelope,

she found another letter addressed to her that stated that he was mad at her for

everything that was happening; that he loved her; he wanted her to give him another

chance and that he is going to make her happy. (N.T. pp. 11-12).

       Upon review of Commonwealth's Exhibit 3, Plaintiff confirmed that it was another

envelope addressed to her, dated April 7, 2016. She testified that the letter within the

enveloped was from the Defendant and identified the handwriting as the Defendant's.

She attested that Defendant asked her to take the children to visit his paternal

grandparents on his behalf and also accused her of holding grudges and keeping their

children from his grandparents. (N.T. pp. 12-13).

      In reviewing Commonwealth's Exhibit 5, she testified that it was a bigger

enveloped addressed to her from Defendant dated April 14, 2016. She testified that

throughout the letter the Defendant spoke about her new boyfriend,   111.lla, and

                                            7
th                          ned                                                did     want her to        with

Plaintiff testified that she was very upset and distraught after repeatedly receiving

letters from the Defendant (N.T. pp. 13-14).

                          On cross-examine, she testified that she was concerned about threats because

he did not seem to get that she did not want to be with him anymore and that no contact

is no contact. (N.T. pp. 16-17). She noted as follows:

                         There is no contact, period. He knows this, and he's aware of this,
                          and still continues to write, and of course, I'm not going to write
                          back. I'm not going to write back and say leave me alone. I'm going
                         to give it to who I need to give it to, and that's it. I'll take the letters
                         who I need to take the letters to. I'm not going to respond back. It
                         seems like it's really upsetting him. And then for him to write the
                         guy I'm with now and making threats and saying things in these
                         letters, it's uncalled for. It's uncalled for. No contact is no contact.
                         (N.T. p. 17).




                  --lf
      ..             '                . ..
"    ... --�t,..,!,a,.c.'.,_ ••• ,�




                 1
                                             testified that he received a letter addressed to him from the

Defendant. Defense Counsel then objected to the relevance of his testimony.

                         Ms. Sperrazza:             Your Honor, she asked why she's afraid of these
                                                    letter. She said the threats that were made to
                                                    her boyfriend who's living at the same house as
                                                    she is, which are mentioned in the letters to her,
                                                    how he's going to deal with the boyfriend. I think
                                                    this is more than relevant. It's him showing her
                                                    what he's going to do to any men in her life."
                                                    (N.T. p. 18).

                         Defendant                   Objection

                      The Court:                     Sir, He says in a letter I'm reading that I wrote
                                                     him letters threatening him. That letter says that
                                                    ·he wrote him a letter, and that, "when I see him
                                                     he's going to need a wheel chair. Remember my
                                                     nickname is Tyson. Remember what I did to the
                                                     big guy at the Outsiders." He goes on and he
                                                     actually acknowledges in these letters that he


                                                                     8
                            wrote threating letters to this person. So I will
                            allow It" (N.T. p. 18).

Mr.'      testified that he lives with--·and her two children. He also noted

that he had received a letter from Mike Whalley, with threats of what he is going to do to

him when he gets out. (N.T. pp. 19).



Investigation that he was a part of during the time he received that letterl9ftestified

that the threatening letters started back in December and that the ongoing investigation

did not happen until March or April. (N.T. pp. 21-22).

MICHAEL WHALLEY

       After review of Commonwealth's Exhibit 1, postage from 3/18/2016, the

Defendant testified the following:


       Defendant:           "Your honor, every piece of mail that I sent
                            out is closely monitored and recorded in my
                            monthly account statements along with cash
                            slips that I have filed out that have to match
                            the address on the enveloped. This envelope
                            right here (indicating) that's dated 3/1-8 of
                            2016, this is a 1, 2, 3, 4, 6, 6, 7 -this is an 8-
                            page letter, Your Honor, which would require
                            me to pay postage at the DOC,· Now I have a
                            cash slip here .. " (N.T. p. 25)

       Commonwealth:       Your Honor, objection to any cash slips or
                           records that are being presented by the
                           Defendant They haven't been properly
                           verified. He keeps talking about a business
                           record that's recorded by the DOC. (N.T. p.
                           25)

       The Court:          ..... And there has to be a question in front of
                           you as what's what. The simple question is,
                           did you write these letters? (N.T. p. 2·5)



                                             9
                Defendant:           No, Your Honor, I didn't and these account
                                     statements will prove that I did not because
                                     the postage will not match up with any of my
                                     posts - any of my mail that I sent out and
                                     who I sent it to. (N.T. p. 25)

               Thereafter, the Objection as to the documentation provided by the Defendant

    was sustained.1 The Defendant then testified that he did not write any of the letters

    because none of the signatures were his. He further attested that he had reason to

    believe someone else penned the letters because he was getting out within two months

    and that they knew that once he did he was going to pursue criminal proceedings

    against Plaintiff. The basis of the criminal charges was that Plaintiff stole over four

    thousand eight hundred ($4,800.00) dollars out of his personal banking account. (N.T.

    p. 29).

               During cross-examination, the Defendant testified that someone else typed

those envelops and that those envelopes were not like the ones he was given at SCI

Waymart. The Defendant then testified to the names of his children, and confirmed that

he was previously Plaintiff's fiance, just as signed in the letters. (N.T. p. 32).

LAW AND ARGUMENT


          I.      The Trial Court erred and abused its discretion in finding Mr.
                  Whalley guilty of indirect criminal contempt on violation #6, when
                  the alleged written statements in question were directed to an
                  individual who was not a protected person under the PFA Act and
                  the underlying PFA did not specifically prohibit contact with said
                  individual.

               The Defendant alleges that the court erred and abused its discretion in finding

him guilty of indirect criminal contempt on violation #6. Violation number six (6) was a



1   Later on the court allowed the cash slips as Defendant's Exhibit. . (N.T. pp. 34-35).

                                                       10
 letter from Michael J. Whaltey, who was currently an inmate at SCI Waymart. The letter

 showed a return address as: Michael J. Whalley, inmate number KG8064 F-2 bock,

 S.C.I. Waymart P.O. Box 256, Waymart PA, 18474-0256, Inmate Mail PA Departments

                                               JIJJ·lll-llflHrll•m--lM
                                                                                               1·
 of Corrections. The letter was addressed to
·�·The letter was thirty (30)
                              pages long and covered both front and

 back. The contents of the letter were clearly a direct correspondence with/to�

 which made numerous references to her. The contents of the letter were clearly an

 attempt to convince-to return to a romantic relationship with Defendant.

        Again and to clarify, ICC Number six pertains to a letter addressed to the Plaintiff

from the Defendant at SCI Waymart received by Plaintiff on April 14, 2016. It is a thirty

 (30) page letter.

        The Defendant contends that he was charged for written statements directed to

an individual who was not a protected person under the PFA Act and the underlying

PFA did not specifically prohibit contact with said individual. The written statement the

Defendant alleges he is being charged over was a five (5) page letter    to-llJbl.
       The Defendant is clearly wrong. He was charged in ICC number six with

correspondence from the Defendant directly to the Plaintiff. The confusion may be

based upon Exhibit 6 at the ICC hearing, (Exhibit 6 is a letter from the Defendant to



nor a basis for any ICC violation. Moreover no ICC was filed regarding--ldn

that he is not a party to the PFA.

       Further two exhibits were marked #6, the second being an envelope addressed

to Plaintiff from Defendant with the following noted on the back of the envelope: "Please



                                            11
 read this when your alone. Im (sic) really sorry Please don't be mad anymore Please

forgive me for all the wrong Ive (sic) done. I regret my mistakes sweetheart." The record

and criminal complaint clearly illustrates that violation number six (6) was for a thirty

(30) page letter addressed to�

       The Commonwealth noted the only letters they were addressing in the ICC filed

were direct correspondence from the Defendant to the Plaintiff.

Ms. Sperrazza:        Your Honor, the victim has testified and been able to identify
                       both the address that they came from the DOC, where the
                      Defendant is, that they were delineated with his inmate
                       number and that they are, indeed, his handwriting.
                      Furthermore, she's also been able to identify the way in
                      which he addresses the multi-page letters that include
                      information that he knows about their family, about their
                      children, and about the situation that led to the PFA in and of
                      itself. Of course he wrote these letters. He makes that clear
                      within the nature of them and how he addresses his fiance
                      andhow he signs them.

The Court:            Clearly, I've had an opportunity to review all the
                      correspondence that are here. It's very personal. It's very
                      detailed. It's disturbing. It's threatening. Unequivocally when
                      it says in one of the letter, "Please stop being like this." "I
                      forgave you. Why can't you forgive me?" "l love you.
                      completely." "You're my everything." "For better or worse,
                      until death does us part." "That's how deep our love runs," is
                      concerning.

Mr. Whalley:          Your Honor, I never wrote that.

The Court:            In the midst ofthese letters, there's photographs of you and your
                      son that are attached to one of them.

Mr. Whalley:          They were pulled off her Facebook, Your Honor.

The Court:             In letter No. 4 it says, "Write me a letter. Send it to me as iffm!M•�
                    '1mlwrote it to me, then you won't get in any trouble. I just want you
                      b'a'ck. I'm trying to prove my love for you,lllllt Please start trusting
                       me."

(N.T. pp. 35-37).

                                             12
CONCLUSION

       As noted, ICC #6 was a letter from the Defendant to the Plaintiff. The letter to

·�, listed as one of the Exhibits #6, and his testimony were not a separate

ICC. They were offered by the Commonwealth in their case in chief regarding ICC

violations 3,4,5 & 6. The finding of guilt regarding ICC #6 was based upon the thirty

page correspondence received by Plaintiff After a thorough review of the submissions

by the parties, the certified record, and relevant law, there is no substantive merit to

Defendant's appeal.


                                    END OF OPINION




                                            13